UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 29, 2016 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number:333-174705 CLS HOLDINGS USA, INC. (Exact name of registrant as specified in its charter) Nevada 45-1352286 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1435 Yarmouth Street, Boulder, Colorado 80304 (Address of principal executive offices) (Zip Code) (888) 438-9132 Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x State the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 20,320,003 shares (post reverse-split) of $0.0001 par value common stock outstanding as of April 11, 2016. Table of Contents CLS HOLDINGS USA, INC. FORM 10-Q Quarterly Period Ended February 29, 2016 TABLE OF CONTENTS Page SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PART I. FINANCIAL INFORMATION Item1. Financial Statements 4 Consolidated Balance Sheets as of February 29, 2016(Unaudited) and May 31, 2015 4 Condensed Consolidated Statements of Operations for the Three and Nine Months ended February 29, 2016 and February 28, 2015(Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the NineMonths ended February 29, 2016and February 28, 2015 (Unaudited) 6 Notes to the Consolidated Financial Statements (Unaudited) 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item3. Quantitative and Qualitative Disclosures About Market Risk 24 Item4. Controls and Procedures 24 PART II. OTHER INFORMATION Item1. Legal Proceedings 25 Item1A. Risk Factors 25 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item3. Defaults Upon Senior Securities 25 Item4. Mine Safety Disclosures 25 Item5. Other Information 25 Item6. Exhibits 25 SIGNATURES 26 Table of Contents EXPLANATORY NOTE Unless otherwise noted, references in this registration statement to “CLS Holdings USA, Inc.,” the “Company,” “we,” “our” or “us” means CLS Holdings USA, Inc. and its subsidiaries. FORWARD-LOOKING STATEMENTS This document contains forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. These statements relate to anticipated future events, future results of operations or future financial performance. These forward-looking statements include, but are not limited to, statements relating to the adequacy of our capital to finance our planned operations, market acceptance of our services and product offerings, our ability to attract and retain key personnel, and our ability to protect our intellectual property. In some cases, you can identify forward-looking statements by terminology such as “may,” “might,” “will,” “should,” “intends,” “expects,” “plans,” “goals,” “projects,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These forward-looking statements are only predictions, are uncertain and involve substantial known and unknown risks, uncertainties and other factors which may cause our (or our industry’s) actual results, levels of activity or performance to be materially different from any future results, levels of activity or performance expressed or implied by these forward-looking statements. We cannot guarantee future results, levels of activity or performance. You should not place undue reliance on these forward-looking statements, which speak only as of the date that they were made. These cautionary statements should be considered together with any written or oral forward-looking statements that we may issue in the future. Except as required by applicable law, we do not intend to update any of the forward-looking statements to conform these statements to reflect actual results, later events or circumstances or to reflect the occurrence of unanticipated events. AVAILABLE INFORMATION We file annual, quarterly and special reports and other information with the SEC that can be inspected and copied at the public reference facility maintained by the SEC at treet, N.E., Room 1580, Washington, D.C. 20549-0405. Information regarding the public reference facilities may be obtained from the SEC by telephoning 1-800-SEC-0330. The Company’s filings are also available through the SEC’s Electronic Data Gathering Analysis and Retrieval System, which is publicly available through the SEC’s website (www.sec.gov). Copies of such materials may also be obtained by mail from the public reference section of the SEC at treet, N.E., Room 1580, Washington, D.C. 20549-0405 at prescribed rates. 3 Table of Contents PART I – FINANCIAL INFORMATION Item1. Financial Statements. CLS HOLDINGS USA, INC. CONDENSED CONSOLIDATED BALANCE SHEETS February 29, May 31, ASSETS Current assets Cash and cash equivalents $ $ Prepaid expenses Total current assets Security deposit Property, plant and equipment, net of accumulated depreciation of $669 and $0 - Construction in progress - Note receivable related party, noncurrent, net of allowance of $500,000 and $500,000 - - Intangible assets, net of accumulated amortization of $288 and $0 Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Deferred rent liability - Accrued compensation, related party Due to related party Accrued interest Accrued interest, related party Notes payable, related party Total current liabilities Noncurrent liabilities Related party convertible notes, net of debt discount of $880,510 and $0 - Convertible notes payable, net of debt discount of $144,444 and $194,444 Total Liabilities Commitments and contingencies - - Stockholder's equity Common stock, $0.0001 par value; 250,000,000 shares authorized; 20,320,003 and 20,000,003 shares issued and outstanding at February 29, 2016 and May 31, 2015 Preferred stock, $0.001 par value; 20,000,000 shares authorized; no shares issued - - Additional paid-in capital Stock payable Accumulated deficit ) ) Total stockholder's equity (deficit) ) ) Total liabilities and stockholders' equity (deficit) $ $ See accompanying notes to these financial statements. 4 Table of Contents CLS HOLDINGS USA, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the Three For the Three For the Nine For the Nine Months Ended Months Ended Months Ended Months Ended February 29, February 28, February 29, February 28, Revenue $
